          Case 2:20-cv-01206-APG-BNW Document 80 Filed 06/15/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TAHA ABOURAMADAN,                                        Case No.: 2:20-cv-01206-APG-BNW

 4          Plaintiff                                                       Order

 5 v.                                                                   [ECF No. 79]

 6 STATE OF CALIFORNIA, et al.,

 7          Defendants

 8         On May 14, 2021, Magistrate Judge Weksler recommended that I dismiss this action

 9 without prejudice because plaintiff Taha Abouramadan has failed to update his address as

10 ordered. ECF No. 79. Abouramadan did not file an objection. Thus, I am not obligated to

11 conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring

12 district courts to “make a de novo determination of those portions of the report or specified

13 proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,

14 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings

15 and recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

17 (ECF No. 79) is accepted, plaintiff Taha Abouramadan’s complaint (ECF No. 1) is DISMISSED

18 without prejudice, and the clerk of court is instructed to close this case.

19         DATED this 15th day of June, 2021.

20

21
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
22

23
